

 
TRIMBLE NAVIGATION
 
1988 EMPLOYEE STOCK PURCHASE PLAN
(as amended May 19, 2004)
 
The following constitute the provisions of the Employee Stock Purchase Plan of
Trimble Navigation.
 
1.  Purpose. The purpose of the Plan is to provide employees of the Company and
its Designated Subsidiaries with an opportunity to purchase Common Stock of the
Company through accumulated payroll deductions. It is the intention of the
Company to have the Plan qualify as an "Employee Stock Purchase Plan" under
Section 423 of the Internal Revenue Code of 1986, as amended. The provisions of
the Plan shall, accordingly, be construed so as to extend and limit
participation in a manner consistent with the requirements of that section of
the Code.
 
2.  Definitions.
 
(a)  "Board" shall mean the Board of Directors of the Company.
 
(b)  "Code" shall mean the Internal Revenue Code of 1986, as amended.
 
(c)  "Common Stock" shall mean the Common Stock of the Company.
 
(d)  "Company" shall mean Trimble Navigation.
 
(e)  "Compensation" shall mean all regular straight time gross earnings,
commissions, incentive bonuses, overtime, shift premium, lead pay and other
similar compensation, but excluding automobile allowances, relocation and other
non-cash compensation. Notwithstanding the foregoing, the Employee may elect to
exclude bonuses from the calculation of compensation.
 
(f)  "Continuous Status as an Employee" shall mean the absence of any
interruption or termination of service as an Employee. Continuous Status as an
Employee shall not be considered interrupted in the case of a leave of absence
agreed to in writing by the Company, provided that such leave is for a period of
not more than 90 days or reemployment upon the expiration of such leave is
guaranteed by contract or statute.
 
(g)  "Designated Subsidiaries" shall mean the Subsidi-aries which have been
designated by the Board from time to time in its sole discretion as eligible to
participate in the Plan.
 
(h)  "Employee" shall mean any person, including an officer, whose customary
employment with the Company is at least twenty (20) hours per week by the
Company or one of its Designated Subsidiaries and more than five (5) months in
any calendar year.
 
(i)  "Enrollment Date" shall mean the first day of each Offering Period.
 
(j)  "Exercise Date" shall mean the last day of each Offering Period.
 
(k)  "Offering Period" shall mean, except with respect to the first Offering
Period as described herein, a period of six (6) months during which an option
granted pursuant to the Plan may be exercised. The first Offering Period shall
commence August 15, 1988, and end December 31, 1988.
 
(l)  "Plan" shall mean this Employee Stock Purchase Plan.

 

Page 1

--------------------------------------------------------------------------------



            (m)  "Subsidiary" shall mean a corporation, domestic or foreign, of
which not less than 50% of the voting shares are held by the Company or a
Subsidiary, whether or not such corporation now exists or is hereafter organized
or acquired by the Company or a Subsidiary.
 
3.  Eligibility.
 
(a)  Any Employee as defined in paragraph 2 who has been continuously employed
by the Company for at least two (2) consecu-tive months and who shall be
employed by the Company on a given Enrollment Date shall be eligible to
participate in the Plan. However, notwithstanding the foregoing, for purposes of
the first Offering Period only, any Employee defined in paragraph 2 who was
employed by the Company as of August 9, 1988 shall be eligible to participate in
the Plan.
 
(b)  Any provisions of the Plan to the contrary notwith-standing, no Employee
shall be granted an option under the Plan (i) if, immediately after the grant,
such Employee (or any other person whose stock would be attributed to such
Employee pursuant to Section 425(d) of the Code) would own stock and/or hold
outstanding options to purchase stock possessing five percent (5%) or more of
the total combined voting power or value of all classes of stock of the Company
or of any subsidiary of the Company, or (ii) which permits his or her rights to
purchase stock under all employee stock purchase plans of the Company and its
subsidiaries to accrue at a rate which exceeds Twenty-Five Thousand Dollars
($25,000) worth of stock (determined at the fair market value of the shares at
the time such option is granted) for each calendar year in which such option is
outstanding at any time.
 
4.  Offering Periods. The Plan shall be implemented by consecutive Offering
Periods with a new Offering Period commencing on or about January 1 and July 1
of each year; provided, however, that the first Offering Period shall commence
on or about August 15, 1988. The Plan shall continue thereafter until
termi-nated in accordance with paragraph 19 hereof. Subject to the shareholder
approval requirements of paragraph 19, the Board of Directors of the Company
shall have the power to change the dura-tion of Offering Periods with respect to
future offerings without shareholder approval if such change is announced at
least fifteen (15) days prior to the scheduled beginning of the first Offering
Period to be affected.
 
5.  Participation.
 
(a)  An eligible Employee may become a participant in the Plan by completing a
subscription agreement authorizing payroll deductions in the form of Exhibit A
to this Plan and filing it with the Company's payroll office at least five (5)
business days prior to the applicable Enrollment Date, unless a later time for
filing the subscription agreement is set by the Board for all eligible Employees
with respect to a given Offering Period.
 
(b)  Payroll deductions for a participant shall commence on the first payroll
following the Enrollment Date and shall end on the last payroll in the Offering
Period to which such authorization is applicable, unless sooner terminated by
the participant as provided in paragraph 10.
 
6.  Payroll Deductions.
 
(a)  At the time a participant files his or her subscrip-tion agreement, he or
she shall elect to have payroll deductions made on each payday during the
Offering Period in an amount not exceeding ten percent (10%) of the Compensation
which he receives on each payday during the Offering Period, and the aggregate
of such payroll deductions during the Offering Period shall not exceed ten
percent (10%) of the participant's aggregate Compensation during said Offering
Period.

 

Page 2

--------------------------------------------------------------------------------


 
 
(b)  All payroll deductions made for a participant shall be credited to his or
her account under the Plan. A participant may not make any additional payments
into such account.
 
(c)  A participant may discontinue his or her participa-tion in the Plan as
provided in paragraph 10, or may decrease, but not increase, the rate of his or
her payroll deductions during the Offering Period (within the limitations of
Section 6(a)) by com-pleting or filing with the Company a new subscription
agreement authorizing a change in payroll deduction rate. The change in rate
shall be effective with the first full payroll period following five (5)
business days after the Company's receipt of the new subscription agreement. A
participant's subscription agreement shall remain in effect for successive
Offering Periods unless revised as provided herein or terminated as provided in
paragraph 10.
 
(d)  Notwithstanding the foregoing, to the extent neces-sary to comply with
Section 423(b)(8) of the Code and para-graph 3(b) herein, a participant's
payroll deductions may be decreased to 0% at such time during any Offering
Period which is scheduled to end during the current calendar year (the "Current
Offering Period") that the aggregate of all payroll deductions which were
previously used to purchase stock under the Plan in a prior Offering Period
which ended during that calendar year plus all payroll deductions accumulated
with respect to the Current Offering Period equal $21,250. Payroll deductions
shall recommence at the rate provided in such participant's subscription
agreement at the beginning of the first Offering Period which is scheduled to
end in the following calendar year, unless terminated by the participant as
provided in paragraph 10.
 
7.  Grant of Option.
 
(a)  On the Enrollment Date of each Offering Period, each eligible Employee
participating in such Offering Period shall be granted an option to purchase on
each Exercise Date during such Offering Period up to a number of shares of the
Company's Common Stock determined by dividing such Employee's payroll deductions
accumulated prior to such Exercise Date and retained in the Partic-ipant's
account as of the Exercise Date by the lower of (i) eighty-five percent (85%) of
the fair market value of a share of the Company's Common Stock on the Enrollment
Date or (ii) eighty-five percent (85%) of the fair market value of a share of
the Company's Common Stock on the Exercise Date; provided that in no event shall
an Employee be permitted to purchase during each Offering Period more than a
number of shares determined by dividing $12,500 by the fair market value of a
share of the Company's Common Stock on the Enrollment Date, and provided further
that such purchase shall be subject to the limitations set forth in Section 3(b)
and 12 hereof. Exercise of the option shall occur as provided in Section 8,
unless the participant has withdrawn pursuant to Section 10, and shall expire on
the last day of the Offering Period. Fair market value of a share of the
Company's Common Stock shall be determined as provided in Section 7(b) herein.
 
(b)  The option price per share of the shares offered in a given Offering Period
shall be the lower of: (i) 85% of the fair market value of a share of the Common
Stock of the Company on the Enrollment Date; or (ii) 85% of the fair market
value of a share of the Common Stock of the Company on the Exercise Date. The
fair market value of the Company's Common Stock on a given date shall be
determined by the Board in its discretion; provided, however, that where there
is a public market for the Common Stock, the fair market value per share shall
be the closing price of the Common Stock for such date, as reported by the
NASDAQ National Market System, or, in the event the Common Stock is listed on a
stock exchange, the fair market value per share shall be the closing price on
such exchange on such date, as reported in the Wall Street Journal.
 
8.  Exercise of Option. Unless a participant withdraws from the Plan as provided
in paragraph 10 below, his or her option for the purchase of shares will be
exercised automatically on the Exercise Date, and the maximum number of full
shares subject to option shall be purchased for such participant at the
applicable option price with the accumulated payroll deductions in his or her
account. No

 

Page 3

--------------------------------------------------------------------------------



 
fractional shares will be purchased and any payroll deductions accumulated in a
participant's account which are not used to purchase shares shall remain in the
participant's account for the subsequent Offering Period, subject to an earlier
with-drawal as provided in paragraph 10. During a participant's life-time, a
participant's option to purchase shares hereunder is exercisable only by him or
her.
 
9.  Delivery. Unless a participant makes an election to delay the issuance of
Certificate representing purchased shares, as promptly as practicable after each
Exercise Date on which a pur-chase of shares occurs, the Company shall arrange
the delivery to each participant, as appropriate, of a certificate representing
the shares purchased upon exercise of his or her option. A partic-ipant may make
an election to delay the issuance of stock certifi-cates representing shares
purchased under the Plan by giving written notice to the Company the form of
Exhibit D to this Plan. Any such election shall remain in effect until it is
revoked by the participant or, if earlier, upon the termination of the
partic-ipant's Continuous Status as an Employee. The Company may limit the time
or times during which participants may revoke such elec-tions, except that a
participant shall automatically receive a certificate as soon as practicable
following termination of his or her Continuous Status as an Employee and that
participants shall be given the opportunity to revoke such elections at least
once each calendar year.
 
10.  Withdrawal; Termination of Employment.
 
(a)  A participant may withdraw all but not less than all the payroll deductions
credited to his or her account and not yet used to exercise his or her option
under the Plan at any time by giving written notice to the Company in the form
of Exhibit B to this Plan. All of the participant's payroll deductions credited
to his or her account will be paid to such participant promptly after receipt of
notice of withdrawal and such participant's option for the Offering Period will
be automatically terminated, and no further payroll deductions for the purchase
of shares will be made during the Offering Period. If a participant withdraws
from an Offering Period, payroll deductions will not resume at the begin-ning of
the succeeding Offering Period unless the participant delivers to the Company a
new subscription agreement.
 
(b)  Upon termination of the participant's Continuous Status as an Employee
prior to the Exercise Date for any reason, including retirement or death, the
payroll deductions credited to such participant's account during the Offering
Period but not yet used to exercise the option will be returned to such
participant or, in the case of his or her death, to the person or persons
entitled thereto under paragraph 14, and such participant's option will be
automatically terminated.
 
(c)  In the event an Employee fails to remain in Contin-uous Status as an
Employee of the Company for at least twenty (20) hours per week during an
Offering Period in which the Employee is a participant, he or she will be deemed
to have elected to withdraw from the Plan and the payroll deductions credited to
his or her account will be returned to such participant and such participant's
option terminated.
 
(d)  A participant's withdrawal from an Offering Period will not have any effect
upon his or her eligibility to participate in any similar plan which may
hereafter be adopted by the Company or in succeeding Offering Periods which
commence after the termination of the Offering Period from which the participant
withdraws.
 
11.  Interest. No interest shall accrue on the payroll deductions of a
participant in the Plan.
 
12.  Stock.
 
(a)  The maximum number of shares of the Company's Common Stock which shall be
made available for sale under the Plan shall be 5,325,000 shares, subject to
adjustment upon changes in capitali-zation of the Company as provided in
paragraph 18. If on a given Exercise Date the number of shares with respect to
which options are to be exercised exceeds the number of shares then available
under the

 

Page 4

--------------------------------------------------------------------------------



 
Plan, the Company shall make a pro rata allocation of the shares remaining
available for purchase in as uniform a manner as shall be practicable and as it
shall determine to be equitable.
 
(b)  The participant will have no interest or voting right in shares covered by
his option until such option has been exercised.
 
(c)  Shares to be delivered to a participant under the Plan will be registered
in the name of the participant or in the name of the participant and his or her
spouse.
 
13.  Administration. The Plan shall be administered by the Board of the Company
or a committee of members of the Board appointed by the Board. The
administration, interpretation or application of the Plan by the Board or its
committee shall be final, conclusive and binding upon all participants. Members
of the Board who are eligible Employees are permitted to participate in the
Plan.
 
14.  Designation of Beneficiary.
 
(a)  A participant may file a written designation of a beneficiary who is to
receive any shares and cash, if any, from the participant's account under the
Plan in the event of such partici-pant's death subsequent to an Exercise Date on
which the option is exercised but prior to delivery to such participant of such
shares and cash. In addition, a participant may file a written designa-tion of a
beneficiary who is to receive any cash from the partici-pant's account under the
Plan in the event of such participant's death prior to exercise of the option.
 
(b)  Such designation of beneficiary may be changed by the participant at any
time by written notice. In the event of the death of a participant and in the
absence of a beneficiary validly designated under the Plan who is living at the
time of such partic-ipant's death, the Company shall deliver such shares and/or
cash to the executor or administrator of the estate of the participant, or if no
such executor or administrator has been appointed (to the knowledge of the
Company), the Company, in its discretion, may deliver such shares and/or cash to
the spouse or to any one or more dependents or relatives of the participant, or
if no spouse, dependent or relative is known to the Company, then to such other
person as the Company may designate.
 
15.  Transferability. Neither payroll deductions credited to a participant's
account nor any rights with regard to the exercise of an option or to receive
shares under the Plan may be assigned, transferred, pledged or otherwise
disposed of in any way (other than by will, the laws of descent and distribution
or as provided in paragraph 14 hereof) by the participant. Any such attempt at
assignment, transfer, pledge or other disposition shall be without effect,
except that the Company may treat such act as an election to withdraw funds from
an Offering Period in accordance with paragraph 10.
 
16.  Use of Funds. All payroll deductions received or held by the Company under
the Plan may be used by the Company for any corporate purpose, and the Company
shall not be obligated to segregate such payroll deductions.
 
17.  Reports. Individual accounts will be maintained for each participant in the
Plan. Statements of account will be given to participating Employees
semi-annually promptly following the Exercise Date, which statements will set
forth the amounts of payroll deductions, the per share purchase price, the
number of shares purchased and the remaining cash balance, if any.
 
18.  Adjustments Upon Changes in Capitalization. Subject to any required action
by the shareholders of the Company, the number of shares of Common Stock covered
by each option under the Plan which has not yet been exercised and the number of
shares of Common Stock which have been authorized for issuance under the Plan
but have not yet been placed under option (collectively, the "Reserves"), as
well as the price per share of Common Stock covered by each option under the
Plan which

 

Page 5

--------------------------------------------------------------------------------



 
has not yet been exercised, shall be proportionately adjusted for any increase
or decrease in the number of issued shares of Common Stock resulting from a
stock split, reverse stock split, stock dividend, combination or
reclas-sification of the Common Stock, or any other increase or decrease in the
number of shares of Common Stock effected without receipt of consideration by
the Company; provided, however, that conversion of any convertible securities of
the Company shall not be deemed to have been "effected without receipt of
consideration". Such adjustment shall be made by the Board, whose determination
in that respect shall be final, binding and conclusive. Except as expressly
provided herein, no issue by the Company of shares of stock of any class, or
securities convertible into shares of stock of any class, shall affect, and no
adjustment by reason thereof shall be made with respect to, the number or price
of shares of Common Stock subject to an option.
 
In the event of the proposed dissolution or liquidation of the Company, the
Offering Period will terminate immediately prior to the consummation of such
proposed action, unless otherwise provided by the Board. In the event of a
proposed sale of all or substan-tially all of the assets of the Company, or the
merger of the Com-pany with or into another corporation, any Purchase Periods
then in progress shall be shortened by setting a new Exercise Date (the "New
Exercise Date") and any Offering Periods then in progress shall end on the New
Exercise Date. The New Exercise Date shall be before the date of the Company's
proposed sale or merger. The Board shall notify each participant in writing, at
least ten (10) business days prior to the New Exercise Date, that the Exercise
Date for the participant's option has been changed to the New Exercise Date and
that the participant's option shall be exercised automatically on the New
Exercise Date, unless prior to such date the participant has with-drawn from the
Offering Period as provided in Section 10 hereof.
 
19.  Amendment or Termination. The Board of Directors of the Company may at any
time and for any reason terminate or amend the Plan. Except as provided in
paragraph 18, no such termination can affect options previously granted,
provided that an Offering Period may be terminated by the Board of Directors on
any Exercise Date if the Board determines that the termination of the Plan is in
the best interests of the Company and its shareholders. Except as provided in
paragraph 18, no amendment may make any change in any option theretofore granted
which adversely affects the rights of any participant. In addition, to the
extent necessary to comply with Section 423 of the Code (or any successor rule
or provision or any other applicable law or regula-tion), the Company shall
obtain shareholder approval in such a manner and to such a degree as so
required.
 
20.  Notices. All notices or other communications by a participant to the
Company under or in connection with the Plan shall be deemed to have been duly
given when received in the form specified by the Company at the location, or by
the person, designated by the Company for the receipt thereof.
 
21.  Shareholder Approval. Continuance of the Plan shall be subject to approval
by the shareholders of the Company within twelve months before or after the date
the Plan is adopted. Such shareholder approval shall be obtained in the manner
and degree required under the applicable state and federal tax and securities
laws.
 
22.  Conditions Upon Issuance of Shares. Shares shall not be issued with respect
to an option unless the exercise of such option and the issuance and delivery of
such shares pursuant thereto shall comply with all applicable provisions of law,
domestic or foreign, including, without limitation, the Securities Act of 1933,
as amended, the Exchange Act, the rules and regulations promulgated thereunder,
and the requirements of any stock exchange upon which the shares may then be
listed, and shall be further subject to the approval of counsel for the Company
with respect to such compliance.
 
As a condition to the exercise of an option, the Company may require the person
exercising such option to represent and warrant at the time of any such exercise
that the shares are being purchased only for investment and without any present
intention to sell or distribute such shares if, in the opinion of counsel for
the Company, such a representation is required by any of the aforementioned
applicable provisions of law.

 

Page 6

--------------------------------------------------------------------------------



 
23.  Term of Plan. The Plan shall become effective upon the earlier to occur of
its adoption by the Board of Directors or its approval by the shareholders of
the Company as described in para-graph 21. It shall continue in effect for a
term of twenty (20) years unless sooner terminated under paragraph 19.
 
 

Page 7

--------------------------------------------------------------------------------



 
EXHIBIT A
 
TRIMBLE NAVIGATION
 
EMPLOYEE STOCK PURCHASE PLAN
SUBSCRIPTION AGREEMENT
 
 
Location___________________________
 
_____ Original ApplicationEnrollment Date: ___________
_____ Change in Payroll Deduction Rate
_____ Change of Beneficiary(ies)
 
1.  ___________  hereby elects to participate in the Trimble Navigation Employee
Stock Purchase Plan (the "Stock Purchase Plan") and subscribes to purchase
shares of the Company's Common Stock in accordance with this Subscription
Agreement and the Stock Purchase Plan.
 
2.  I hereby authorize payroll deductions from each paycheck in the amount of
____% of my Compensation on each payday (not to exceed 10%) during the Offering
Period in accordance with the Stock Purchase Plan.
 
________ Include bonuses as part of Compensation subject to payroll deduction.
________ Exclude bonuses from Compensation subject to payroll deduction.
 
3.  I understand that said payroll deductions shall be accumulated for the
purchase of shares of Common Stock at the applicable purchase price determined
in accordance with the Stock Pur-chase Plan. I understand that if I do not
withdraw from an Offering Period, any accumulated payroll deductions will be
used to automatically exercise my option.
 
4.  I have received a copy of the complete "Trimble Navigation Employee Stock
Purchase Plan." I understand that my partici-pation in the Stock Purchase Plan
is in all respects subject to the terms of the Plan. I understand that the grant
of the option by the Company under this Subscription Agreement is subject to
obtaining shareholder approval of the Stock Purchase Plan.
 
5.  Shares purchased for me under the Stock Purchase Plan should be issued in
the name(s) of:
        _____________________________________.
 
6.  I understand that if I dispose of any shares received by me pursuant to the
Plan within 2 years after the Enrollment Date (the first day of the Offering
Period during which I purchased such shares), I will be treated for federal
income tax pur-poses as having received ordinary income at the time of such
disposition in an amount equal to the excess of the fair market value of the
shares at the time such shares were delivered to me over the price which I paid
for the shares. I hereby agree to notify the Company in writing within 30 days
after the date of any such disposition. However, if I dispose of such shares at
any time after the expiration of the 2-year holding period, I understand that I
will be treated for federal income tax purposes as having received income only
at the time of such disposition, and that such income will be taxed as ordinary
income only to the extent of an amount equal to the lesser of (1) the excess of
the fair market value of the shares at the time of such disposition over the
purchase price which I paid for the shares under the option, or (2) the excess
of the fair market value of the shares over the option price, measured as if the
option had been exercised on the Enrollment Date. The remainder of the gain, if
any, recognized on such disposition will be taxed as capital gain.

 

Page 8

--------------------------------------------------------------------------------


 
7.  I hereby agree to be bound by the terms of the Stock Purchase Plan. The
effectiveness of this Subscription Agreement is dependent upon my eligibility to
participate in the Stock Purchase Plan.
 
8.  In the event of my death, I hereby designate the following as my
beneficiary(ies) to receive all payments and shares due me under the Stock
Purchase Plan:

 
 
 
 

 NAME: (Please print)      (First)        (Middle)             (Last)    
 Relationship    (Address)          NAME: (Please print)    
   (First)       (Middle)         (Last)      Relationship         (Address)    
 Employee's Social Security Number        Employee's Address      

 
              
    9. Data Privacy Consent. As a condition of the grant of the option, the
Optionee consents to the collection, use and transfer of personal data as
described in this paragraph. The Optionee understands that the Corporation and
its Subsidiaries hold certain personal information about the Optionee, including
the Optionee's name, home address and telephone number, date of birth, date of
hire, social security number or identification number, salary, nationality, job
title, grade level, job code, ranking, any shares of Stock or directorships held
in the Corporation, details of all options or any other entitlement to shares of
Stock awarded, canceled, exercised, vested, unvested or outstanding in the
Optionee's favor, for the purpose of managing and administering the Plan
("Data"). The Optionee further understands that the Corporation and/or its
Subsidiaries will transfer Data amongst themselves as necessary for the purpose
of implementation, administration and management of the Optionee's participation
in the Plan, and that the Corporation and/or any of its Subsidiaries any each
further transfer Data to any third parties assisting Trimble Navigation Limited

 

Page 9

--------------------------------------------------------------------------------



in the implementation, administration and management of the Plan. The Optionee
understands that these recipients may be located in the European Economic Area,
or elsewhere, such as the United States or Canada. The Optionee authorizes them
to receive, possess, use, retain and transfer the Data, in electronic or other
form, for the purposes of implementing, administering and managing the
Optionee's participation in the Plan, including any requisite transfer to a
broker or other third party with whom the Optionee may elect to deposit any
shares of Stock acquired upon exercise of the option such Data as may be
required for the administration of the Plan and/or the subsequent holding of
shares of Stock on his or her behalf. The Optionee understands that he or she
may, at any time, view Data, require any necessary amendments to it or withdraw
the consents herein in writing by contacting his or her local Human Resources
representative. Withdrawal of consent may, however, affect Optionee's ability to
exercise or realize benefits from the option during the current offering period.
 
    10. I UNDERSTAND THAT THIS SUBSCRIPTION AGREEMENT SHALL REMAIN IN EFFECT
THROUGHOUT SUCCESSIVE OFFERING PERIODS UNLESS TERMINATED BY ME.
 
 
Dated:     
Signature of Employee _______________________________

 

Page 10

--------------------------------------------------------------------------------



 
EXHIBIT B
 
TRIMBLE NAVIGATION
 
EMPLOYEE STOCK PURCHASE PLAN
 
NOTICE OF WITHDRAWAL
 
The undersigned participant in the Offering Period of the Trimble Navigation
Employee Stock Purchase Plan which began on ____________, ________ (the
"Enrollment Date") hereby notifies the Company that he or she hereby withdraws
from the Offering Period. He or she hereby directs the Company to pay to the
undersigned as promptly as possible all the payroll deductions credited to his
or her account with respect to such Offering Period. The undersigned understands
and agrees that his or her option for such Offering Period will be automatically
terminated. The undersigned under-stands further that no further payroll
deductions will be made for the purchase of shares in the current Offering
Period and the undersigned shall be eligible to participate in succeeding
Offering Periods only by delivering to the Company a new Subscription Agreement.
 


Name and Address of Participant
 
Signature
Date:  

 

Page 11

--------------------------------------------------------------------------------



 
EXHIBIT C
 
TRIMBLE NAVIGATION
 
EMPLOYEE STOCK PURCHASE PLAN
 
NOTICE TO RESUME PAYROLL DEDUCTIONS
 
The undersigned participant in the Offering Period of the Trimble Navigation
Employee Stock Purchase Plan which began on ______________, _______ hereby
notifies the Company to resume payroll deductions for his or her account at the
beginning of the next Exercise Period within such Offering Period in accordance
with the terms of the Subscription Agreement executed by the undersigned at the
beginning of the Offering Period. The undersigned understands that he or she may
change the payroll deduction rate or the benefi-ciaries named in such
Subscription Agreement by submitting a revised Subscription Agreement.
 
Name and Address of Participant
 
Signature
Date:  
 



 

Page 12

--------------------------------------------------------------------------------



 
EXHIBIT D
 
TRIMBLE NAVIGATION
 
EMPLOYEE STOCK PURCHASE PLAN
 
ELECTION/REVOCATION OF ELECTION
DELAY ISSUANCE OF CERTIFICATE
 
 
The undersigned participant in the 1988 Trimble Navigation Employee Stock
Purchase Plan (the "Stock Purchase Plan"), hereby elects to allow Trimble
Navigation (the "Company") or its agent to delay issuance of a certificate
representing shares purchased under the Plan in accordance with the provisions
of the Stock Purchase Plan. This election shall continue in effect until the
termination of the undersigned's Continuous Status as an Employee or until
revoked pursuant to such Stock Purchase Plan. This election shall not otherwise
affect the participant's rights as a shareholder of the Company.
 
-OR-
 
____________________ hereby revokes his or her prior election to allow the
Company to delay issuance of a certificate pursuant to the terms of the Stock
Purchase Plan. The Company shall deliver to participant as promptly as
practicable a certificate representing all shares purchased thereby.
 
Name and Address of Participant
 
Signature
Date:  
 

